Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed June 06, 2022 has been entered and made of record. Claims 1, 3-5, 7-11 have been amended; claims 6 and 12 have been cancelled. By this amendment, claims 1-5, and 7-11 are pending in this application.

Response to Arguments
Applicant’s arguments, filed on June 6, 2022, with respect to claims 1-5, 7-11 have been fully considered and are persuasive, in view of applicant’s argument, on Page 6, section (b), that the action of the one subject estimated by the prior art of record Ahmad et al, can be performed based on rule basis; which differs from the added feature of the amended claims 1 and 7: “referring to learned displacements in a plurality of time-series images of coordinates and the depths of the whole of a plurality of articulations belonging to each of a plurality of subjects”, which defines that the action  of the subject is performed with statistical approach using learning data. For at least this reason, the amended claims 1 and 7 are in condition for allowance.




Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
-- Claims 1 and 7 are allowable over the prior art of record
-- Claims 2-5 are allowable in view of their dependency from claim 1.
-- Claims 8-11 are allowable in view of their dependency from claim 7

The prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“estimate an action of the one subject based on the displacement in the plurality of time-series images of the coordinate and the depth of the whole of the articulation group, referring to learned displacements in a plurality of time-series images of coordinates and the depths of the whole of a plurality of articulations belonging to each of a plurality of subjects”; as claimed in claim 1;

“a step for estimating an action of the one subject based on the displacement in the plurality of time-series images of the coordinate and the depth of the whole of the articulation group, referring to learned displacements in a plurality of time-series images of coordinates and the depths of the whole of a plurality of articulations belonging to each of a plurality of subjects”, as claimed in claim 7.

The closest prior art of record, Ahmad et al, (“A Depth Video Sensor-Based Life-Logging Human Activity Recognition System for Elderly Care in Smart Indoor Environments”, Sensors 2014, 14, 11735-11759; doi:10.3390/s140711735), discloses an action-estimating device comprising a controller configured to:
obtain a plurality of time-series images in which one or more subjects appear, (see at least: Page 11738, section 2.1, the system records users’ daily activities from a depth camera that provides a sequence RGB images and depth silhouetted. Further, Page 11740, discloses that the skeleton is extracted based on using a human tracking system, [i.e., implicitly obtaining a plurality of time-series images in which one or more subjects appear]); 
detect a plurality of articulations appearing in each time-series image, (see at least: Page 11738, section 2, processing the captured depth silhouettes for body joint identification. Further, Fig. 4, and Page 11740, discloses extracting joint points represent the features of the head, arms, torso, hip and legs, [i.e., detecting a plurality of articulations appearing in each time-series image]);
measure coordinates and depths of the plurality of articulations appearing in each time-series image, (see at least: Page 11740, Each joint point has three coordinates at the frame t, [i.e., the coordinates are implicitly measured for the plurality of articulations appearing in each time-series image]. Further, the depth values of joint points location in the human silhouettes encode the presence of the features, [i.e., the depth values are implicitly measured for the plurality of joint points in the t frame]);
specify an articulation group belonging to one subject among the plurality of articulations, based on displacement in the plurality of time-series images of the coordinate and the depth of each measured articulation, (see at least: Page 11745, the skeleton representations implicitly specify the plurality of joint points, “an articulation group”, belonging to one subject among the plurality of articulations as shown in Figs. 11(a)-(h), based on the motion parameters, “displacement”, of the joint points coordinates in the plurality of images, “plurality of time-series images”, and the depth silhouettes of each joint point coordinate, “articulation”, as shown in Fig. 10); and 
estimate an action of the one subject based on the displacement in the plurality of time-series images of the coordinate and the depth of the whole of the articulation group, (see at least: Page 11746, and Fig. 13, computing motion parameters features based on different activities using the joint points information, and further training the motion parameters features via HMM as shown in Figure 13. Further, Page 11747, and section 3.2.2., discloses the recognition learned activities via trained Hidden Markov Models (HMMs) based on the motion parameters features, “displacement”, of the joint points coordinates in the plurality of images, as shown in Fig. 13, and the depth silhouettes of the joint points coordinate, “the whole of the articulation group”, as shown in Fig. 14).
However, while disclosing estimating an action of the one subject based on the displacement in the plurality of time-series images of the coordinate and the depth of the whole of the articulation group, (on rule basis); Ahmad fails to teach or suggest, either alone or in combination with the other cited references, that the action estimating referring to the learned displacements in a plurality of time-series images of coordinates and the depths of the whole of a plurality of articulations belonging to each of a plurality of subjects, (statistical approach), based on applicant arguments.


A further prior art of record, Shen et al, (US-PGPUB 2010/0303303), discloses storing a reference for identifying a plurality of articulations of a subject, (see at least: Par. 0017, 0056, “see the non-final office action for more details”); and detecting a plurality of articulations appearing in in each time-series image based on the reference for identifying a plurality of articulations, (see at least: Par. 0017, “see the non-final office action for more details”); but fails to teach or suggest, either alone or in combination with the other cited references, that the action estimating referring to the learned displacements in a plurality of time-series images of coordinates and the depths of the whole of a plurality of articulations belonging to each of a plurality of subjects, (statistical approach), based on applicant arguments.

Other prior art listed on the attached form PTO-892 show various aspects of the invention but none, either alone or in combination, teach or suggest all the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)272-0273. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        09/09/2022